Citation Nr: 1220881	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, M.L.
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.  He died in May 2008.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for the cause of the Veteran's death.  

This case was previously before the Board in July 2011 at which time it was remanded in accordance with the appellant's request for a hearing.  The appellant and her daughter presented testimony at a travel Board hearing held in October 2011 and a copy of the hearing transcript is on file.  At the hearing, additional evidence was submitted for the record with a waiver.  


FINDINGS OF FACT

1.  The Veteran died in May 2008 at the age of 61; the immediate cause of death listed on the death certificate was ethanol-related seizure disorder aggravated by traumatic head injury; chronic obstructive pulmonary disease (COPD) was listed as another significant condition contributing to his death.  

2.  At the time of the Veteran's death, service connection was in effect for: posttraumatic stress disorder (PTSD), rated 100 percent disabling; tinnitus, rated 10 percent disabling; and hearing loss, assigned a non-compensable evaluation.  

3.  It is reasonably established that the Veteran's service-connected PTSD with related alcohol dependence, contributed to cause the ethanol-related seizure disorder from which his death resulted.  

4.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.312 (2011).

2.  The claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the appellant, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Factual Background

The appellant filed a service connection claim for the cause of the Veteran's death in June 2008.  

Historical records include a September 2001 psychiatric evaluation report of Dr. F.C.  The report mentioned that the Veteran had been involved in an automobile accident in 1998 which caused several injuries including multiple arm fractures with limited mobility, brain damage, and fracture of the neck vertebrae, and resulted in manifestations including memory loss, slurred speech, impaired balance and weakness.  It was noted that the Veteran had been under the care of Dr. A.S., a neurologist who had diagnosed complex partial seizures, which were the cause of the accident.  Dementia secondary to head trauma; chronic PTSD - in remission; alcohol dependence - in remission; and major depressive disorder were diagnosed.  The doctor indicated that the Veteran had a led a normal life until developing a drinking problem during service in Vietnam, and ultimately PTSD.  The doctor indicated that heavy long-term alcohol consumption had been proven to cause damage to the central nervous system, and was a probable cause of the Veteran's seizure disorder; which in turn, was the cause of his October 1998 accident.   

Service connection for PTSD was established in an August 2002 rating action, in which a 30 percent evaluation was assigned effective from June 2001.  That determination was appealed.

The file contains an August 2003 medical statement of Dr. F.C. indicating that the Veteran's PTSD and depressive symptoms had intensified due to his on-going loss of mobility and loss of occupational functioning.  When examined by QTC in September 2004, disorientation and cognitive impairment were evident.  PTSD was diagnosed and a GAF score of 38 was assigned.  The examiner also determined that the Veteran was not mentally capable of managing benefit payments in his own interest.  A VA record dated in March 2005 noted that the Veteran's medical conditions included partial epilepsy secondary to traumatic brain injury and indicated that his usual seizure frequency was about once a month.  

By rating action of November 2005, a 100 percent evaluation was assigned for  PTSD, effective from August 2003.  

The Veteran's certificate of death reveals that he died in May 2008 at the age of 61, and that the immediate cause of his death was ethanol-related seizure disorder aggravated by traumatic head injury; with COPD listed as another significant condition contributing to his death.  At the time of his death, service-connection was in effect for PTSD, rated 100% disabling; tinnitus, rated 10 percent disabling; and hearing loss, assigned a non-compensable evaluation.

The file contains a VA opinion dated in February 2011, addressing the question of whether the Veteran's cause of death was due to a service-connected disorder or was otherwise service-related.  The VA psychologist opined that it was at least as likely as not that the Veteran's history of alcohol dependence was secondary to his service-connected PTSD.  However, the psychologist also observed that the Veteran had not consumed alcohol for 16 to 19 years prior to his death, and had numerous other medical problems including severe COPD, hepatitis B and C, and oral cancer.  Accordingly, the psychologist concluded that the Veteran was experiencing extensive medical problems, such that his service-connected PTSD was not primary cause of his death, and was less likely than not a contributory cause of death.

In October 2011, the Veteran's surviving spouse and her daughter provided testimony at a travel Board hearing held in October 2011.  At the hearing, a private medical opinion of Dr. A.S., dated in July 2011, was added to the record which was accompanied by a waiver.  The doctor indicated that he had treated the Veteran for conditions including: seizures, and a long-standing history of alcohol consumption.  It was noted that the seizures persisted following the Veteran's abstinence to alcohol.  Dr. A.S. opined that he believed the Veteran's seizures to be related to a generalized effect of the Veteran's alcohol consumption, exacerbated by his closed head injury.  The doctor concluded that in his medical opinion, the Veteran's seizures were likely attributable to alcohol consumption, which may be secondary to PTSD.  

Analysis

The appellant seeks service connection for the cause of the Veteran's death, maintaining that his service-connected PTSD caused and/or contributed to the cause of his death in May 2008.

Dependency and Indemnity Compensation (DIC) may be awarded to a Veteran's spouse for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c). 

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The appellant primarily claims that the Veteran's service-connected PTSD contributed to ethanol-related seizure disorder aggravated by traumatic head injury, which ultimately resulted in his death.  This theory of entitlement presents a fairly complex medical causality question requiring a competent medical opinion evidence for response.

In essence, the file contains two credible, competent and probative medical opinions addressing the complex medical questions of causation raised in this case.  Significantly, the opinion of a VA psychologist was offered in February 2011, to the effect that it was at least as likely as not that the Veteran's history of alcohol dependence was secondary to his service-connected PTSD.  However, a specific opinion addressing whether the Veteran's seizure disorder could be considered as a residual of PTSD with secondary alcohol dependence was not addressed.  However, that matter was addressed in a July 2011, medical opinion of Dr. A.S.  In that opinion, the doctor concluded that in his medical opinion, the Veteran's seizures were likely attributable to alcohol consumption, which may be considered secondary to PTSD.

Essentially, the 2011 VA and private opinions summarized above, are not contradictory and collectively support a conclusion to the effect that service-connected PTSD with secondary alcohol dependence, contributed substantially or materially to the Veteran's cause of death due to an ethanol-related seizure disorder.  Significantly, the Board finds no reason to question the credentials and comprehensive experience of the VA psychologist and private neurologist who provided the opinion received in 2011 and furthermore, after carefully reviewing this evidence, the Board finds no adequate basis to reject these competent medical opinions which are favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Moreover, the Board finds the aforementioned opinions to be both very comprehensive and persuasive; particularly in light of the detailed analysis of medical history of the Veteran provided in the VA opinion; and the fact that the private neurologist had been treating the Veteran for many years since his 1998 accident.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Hence, this evidence has been assigned a great deal of probative weight by the Board.

The Board observes that also supporting the claim and consistent with the aforementioned opinions is a September 2001 record of Dr. F. C. in which the doctor indicated that heavy long-term alcohol consumption had been proven to cause damage to the central nervous system, and was a probable cause of the Veteran's seizure disorder; which in turn, was the cause of his October 1998 accident.  

In summary, the Board finds that the evidence reasonably establishes that the Veteran's service-connected PTSD contributed to cause the Veteran's alcohol dependence which contributed to cause his ethanol-related seizure disorder, which in turn along with a residuals of a traumatic head injury was the primary cause of his death.  Consequently, service connection for the cause of the Veteran's death is warranted.

B. Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318

If the Veteran's death is determined not to be service connected, pursuant to 38 U.S.C.A. § 1318, entitlement to DIC may be established in the same manner as if the Veteran's death were service connected where it is shown that the death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, (2) was rated totally disabled for a period of not less than five years from the date of his discharge or release from active duty or (3) was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2009); 38 C.F.R. § 3.22(a) (effective Jan. 21, 2000).

DIC benefits granted to a surviving spouse under § 1318 are paid in the same manner as if the Veteran's death were service connected.  See 38 U.S.C.A. § 1318(a).  In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  The Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, 38 U.S.C.A. § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the Veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.22(a).  In summary, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 in the present case, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and the claim is dismissed.



ORDER

The appeal to establish service connection for the cause of the Veteran's death is granted.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


